Citation Nr: 1441509	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, also claimed as degenerative disc disease (DDD), 

3.  Entitlement to service connection for Irritable bowel syndrome (IBS) (also claimed as inflammatory bowel syndrome, intestinal disorder and infections, abdominal pain, constipation, gastritis, diarrhea, internal bleeding, and uncontrollable bowl movements), 

4.  Entitlement to service connection for Crohn's disease, to include as due to exposure to herbicides, with a sleep disorder, and swollen joints (including as a joint disability), 

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a bilateral foot disability (pes planus).  

7.  Entitlement to service connection for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 1980 through March 1981, followed by reserve component service.  The Veteran then enlisted in full-time active duty, and served from July 1983 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his November 2011 substantive appeal, the Veteran requested that his claim for service connection for a psychiatric disorder be expanded to include all psychiatric disorders in the same claim.  The claims for service connection for a depressive disorder, an anxiety disorder, PTSD, a mood disorder, an adjustment disorder, and alcohol dependence, previously characterized as separate claims, have been recharacterized as a claim for service connection for a psychiatric disorder, to include an acquired psychiatric disorder, to include each of the disorders claimed separately, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
  
The Veteran sought service connection for hearing loss and tinnitus in March 2012.  Service connection for tinnitus was granted.  No disagreement with the denial of service connection for hearing loss appears in the record, and that issue is not before the Board on appellate review. 

In his November 2011 substantive appeal, the Veteran requested a hearing before the Board.  The requested hearing was scheduled.  The Veteran did not appear for the hearing.  He has not requested rescheduling of the hearing or provided good cause for his failure to appear.  The Veteran's request for a hearing before the Board is considered withdrawn.

The Veteran's physical files and electronic files (virtual VA and VBMS) have been reviewed as part of the preparation of the decision below.


FINDINGS OF FACT

1.  Although the Veteran manifested alcohol dependence in service, governing law does not authorize compensation benefits for alcohol dependence except under circumstances not present in this case.

2.  The law precludes an award of service connection for the Veteran's diagnosed personality disorder.

3.  It is less than likely that the Veteran incurred or aggravated an acquired psychiatric disorder in service or as a result of service.  

4.  The weight of the evidence is against a finding that a back disability, an upper or lower gastrointestinal (GI) disorder, to include inflammatory bowel disease (IBS) or Crohn's disease, a sleep disorder, swollen joints (including as a joint disability), or hepatitis C was incurred in service.   

5.  The presumption of soundness at entry is not applicable to a bilateral foot disability (pes planus) noted at the Veteran's 1983 service entrance examination.  

6.  The Veteran's lay contention that he had foot problems in service is the only evidence that pes planus was aggravated by the Veteran's service, and the medical evidence is overwhelmingly unfavorable to a factual finding that pes planus was permanently aggravated during or as a result of service.  

7.  The Veteran's only service-connected disability, tinnitus, does not result in unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.306, 3.309, 3.310 (2013). 

2.  The criteria for service connection for back disability, IBS (also claimed as inflammatory bowel syndrome, intestinal disorder and infections, abdominal pain, constipation, gastritis, diarrhea, internal bleeding, and uncontrollable bowl movements), Crohn's disease, a sleep disorder, joint disability, hepatitis C, or bilateral foot disability (pes planus) are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310 (2013). 

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.    

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the designed period beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  This presumption is not applicable in this case, because the Veteran had no service in Vietnam or prior to May 1975.  

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for nonservice-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  

1.  Claims for service connection for psychiatric disorders

By regulation,  the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV) is applicable to VA determinations.  38 C.F.R. § 4.130.  DSM-IV uses a multiaxial assessment system, in which there are five axes of classification.  Axis I pertains to acquired psychiatric disorders; Axis II includes developmental psychiatric disorders and intellectual disabilities.  DSM-IV.  

For purposes of Veterans' benefits, personality disorders, along with other disorders classified as Axis II developmental disorders, are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2013).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); see VAOPGCPREC 7-99; VAOPGCPREC 2-98.  The claim in this case was submitted after 1990.  For claims filed after 1990, service connection for compensation purposes is authorized permitted for an organic alcohol or drug abuse disability only if acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran's service treatment records reflect that the Veteran was involved in an altercation with his girlfriend.  Use of alcohol played a factor in that dispute.  After the Veteran was involved in an assault in which alcohol played a factor, the Veteran was referred to an alcoholism treatment program.  After his involvement in another domestic dispute in which alcohol played a role, the Veteran was discharged in April 1988.

The VA examiner who conducted the August 2011 VA examination concluded that the Veteran's only diagnosis on Axis I, other than alcohol and polysubstance abuse, was a mood disorder.  

The examiner concluded that the current mood disorder was due to such life stressors as the Veteran's unemployment, homelessness, recent incarcerations, and physical limitations due to bowel disability.  The examiner also assigned diagnoses of alcohol abuse, polysubstance abuse, and a personality disorder.  The conclusions of a reviewer who provided May 2013 and July 2013 opinion are consistent with the 2011 opinion, providing evidence against this claim.  

As noted above, the law precludes an award of service connection for a personality disorder.  Since the law precludes a grant of service connection for a personality disorder, the examiner's 2011 opinion that the Veteran's alcohol or substance use might be linked to a personality disorder is unfavorable to the Veteran's appeal.  The July 2013 opinion that the question of aggravation of an acquired psychiatric disorder cannot be answered except through speculation is unfavorable to the Veteran's claim as well, since both the examiner and the reviewer concluded that there was no clear, objective information about the severity of the Veteran's mental health symptoms prior to service and concluded that information provided by the Veteran during the pendency of the appeal was invalid.  The reviewer's speculation that a "new" examination "might" be helpful may only be interpreted as a determination that additional examination would not be helpful unless the Veteran provided valid responses at the next examination.  As discussed further below, that opinion does not require further development of the medical evidence.  

The question as to whether "worry" the Veteran experienced in service was a symptom of an Axis I disorder, for which service connection may be granted, or an Axis II disability, for which service connection may not be granted, is a complex medical questions requiring medical expertise.  This is not an etiology question which may be answered accurately based on lay observation.  In this case, the Board must consider the Veteran's contention that he started drinking in service because of worry and stressors incurred in service.  However, that lay statement, while relevant, is not competent or probative to establish whether alcohol dependence was a result of worry or stressors incurred in service.  Rather, expert medical evidence provides competent and persuasive evidence of the etiology of current alcohol dependence.  The competent and persuasive medical evidence regarding this complex question is unfavorable to the Veteran's claim.  

The Veteran contends that the 2012 VA opinion is less credible than the opinions of other providers who assigned diagnoses of PTSD, anxiety disorder, or depressive disorders, because the examiner who conducted the 2011 VA examination "worked" with him for "3 minutes," as compared to other providers, such as the correctional facility providers, who treated him over a period of 10 months.  

The Board notes that the August 2011 VA examination included the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and the Clinician Administered PTSD scale (CAPS-DX).  The Veteran's contention that the VA examiner worked with him for "3 minutes" is inconsistent with the VA examination report.  

The Board notes that a VA provider who treated the Veteran in May 2008 noted that screen was positive for PTSD and depression, but noted that additional psychometric testing was required before those possible diagnoses could be confirmed.  

After administering the Beck Depression Inventory, MMPI, and Mississippi scale evaluation for PTSD in February 2009, the same provider noted that the diagnoses could not be confirmed because the Veteran did not participate in combat, and the MMPI suggested exaggeration, making the clinical profile questionable for interpretation, providing factual evidence against this claim.   

The provider stated that the Veteran had mimicked numerous medical concerns, "which may likely contribute to his mood and insomnia."  The provider concluded that the Veteran had persistent anxiety symptoms, some irritability, and mood swings, but did not meet full criteria for generalized anxiety disorder or panic disorder.  The provider opined that the Veteran's anxiety seemed primarily related to his incarceration.  A diagnosis of adjustment disorder with anxious mood was assigned.

The Board notes that correctional facility treatment records dated in 2009 and 2010 establish that the providers who assigned diagnoses of adjustment disorder and possible PTSD relied on the "detailed account" by the Veteran of his history leading up to his incarceration.  In particular, the diagnosis of PTSD while in the correctional facility was based on the Veteran's report that he was "brutally attacked during the night on one occasion" and his report that someone placed a rattlesnake in his bed while he was sleeping.  See November 2010 Department of Corrections Psychiatric Assessment.  

In this case, alcohol abuse was the sole diagnosis assigned in service.  Therefore, the service treatment records are unfavorable to the Veteran's claim for service connection for alcohol dependence, since there is no evidence that the alcohol dependence was secondary to a disability for which service connection may be granted.  

The records reveals that the Veteran's reports of his history are inconsistent over the pendency of the appeal.  The conclusions of the VA examiner who conducted the 2011 VA examination, including psychometric testing, are of greater persuasive value than the conclusions of providers who assigned diagnosis based on history provided by the Veteran without reference to service treatment records and the claims files.  

For example, at his August 2011 VA examination, the Veteran stated that a stressor caused by a rattlesnake occurred when he was stationed in "Panama."  The Veteran previously stated that an incident involving a rattlesnake occurred in 1982 while he was in the desert.  The Board also notes that 1982 was prior to the Veteran's active duty service, which began in 1983.  The Board finds that the Veteran's description of an incident which occurred in the desert is not consistent with the later report that the incident occurred in Panama.  The accuracy of the Veteran's description of a "stressor" incident involving a snake is questionable.     

The Veteran also reported other stressors such as seeing poor people who were starving (in Korea) and seeing refugees and dead bodies.  The examiner who conducted the 2011 VA examination characterized the Veteran's descriptions of these stressors as vague and generalized.  The examiner concluded that the Veteran that the Veteran was an "unreliable historian" which only supports the Board's factual finding.  

The examiner noted the Veteran's contention that he was subjected to a "brutal" physical assault in service.  The Veteran previously described an assault by anti-American protestors while stationed in Germany.  However, the examiner's conclusion that the Veteran was not a reliable historian applies to the Veteran's description of an assault as a stressor as well as to his description of a rattlesnake stressor.  The examiner presented a detailed explanation of the observations during the examination which led to this conclusion.  The examiner similarly provided a lengthy rationale for the conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The examiner who conducted the 2011 VA examination provided a persuasive, well-reasoned discussion of the assigned diagnoses and explained why no current acquired psychiatric disorder was incurred in or resulted from the Veteran's service.  The examiner explained that, given the Veteran's vague description of stressors in service and vague descriptions of symptoms during and following service, it was essentially speculative to determine whether or not a current diagnosis of PTSD was warranted.  The examiner then explained in detail why the diagnosis reached at the 2011 VA examination were more reliable than prior assignments of diagnoses.  The examiner's conclusion that the criteria for a diagnosis of PTSD were not met is persuasive.  

The examiner also explained in detail why no current acquired psychiatric disorder, however diagnosed, was the result of the Veteran's military service or stressors incurred during military service.  This discussion presents a non-speculative opinion that the Veteran does not currently manifest an acquired psychiatric disorder.  The examiner has also expressed a non-speculative opinion that the assignment of a diagnosis of a psychiatric disorder and identification of etiology of such disorder is a complex determination, under the facts of this case.  

Therefore, the Veteran's statements that he currently has an acquired psychiatric disorder, and that such disorder was acquired in service or as a result of serve, are not competent evidence in this case to establish that PTSD or an adjustment disorder are present or to establish that any current acquired psychiatric disorder is related to the Veteran's service.  

The Board acknowledges that lay evidence may be competent and sufficient to establish a diagnosis under circumstances where the medical condition is less complex or where lay observations of symptoms where supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); cf. FED. R. EVID. 701 (lay witnesses may provide opinions that are "rationally based on the perception of the witness"); FED. R. EVID. 702 (a witness is qualified as an expert "by knowledge, skill, experience, training, or education").  However, neither the assignment of a diagnosis nor etiology of a current diagnosis of a psychiatric disorder in this case presents circumstances consistent with probative lay assignment of a diagnosis or probative lay assignment of medical causation.  

A Department of Corrections provider expressed an opinion that the Veteran had an adjustment disorder related to adjustment to being incarcerated.  This opinion links the diagnosed adjustment disorder directly to the Veteran's incarceration, a circumstance subsequent to service.  This evidence is unfavorable to a finding that alcohol dependence is secondary to adjustment disorder, since the adjustment disorder did not appear until many years after the Veteran's service discharge.  

In any event, the providers who later provided VA examination or review did not assign a diagnosis of adjustment disorder, and it appears that the diagnosis has resolved.  The Board notes that service connection may be granted for a disorder which is present during some portion of the pendency of an appeal but later resolves.  This principle does not warrant service connection for an adjustment disorder in this case, since the provider opined that an adjustment disorder was specifically linked to incarceration which occurred more than 20 years after the Veteran's service discharge.  

Service connection for alcohol dependence is unfortunately limited by statute to those circumstances where alcohol dependence is secondary to an acquired psychiatric disorder incurred in service.  38 C.F.R. § 3.301(c).  The VA examiner who conducted the 2011 VA examination and the reviewer who conducted May 2013 and July 2013 claims file reviews concluded that an acquired mood disorder was present, but concluded the mood disorder was the result of the Veteran's reaction to his physical disabilities, especially his uncontrollable bowel disability for which a diagnosis of Crohn's disease was assigned.  As discussed below, service connection is not in order for Crohn's disease, so service connection for the mood disorder which is due to Crohn's disease is not in order. 

The Board concludes that the unfavorable August 2011 VA examination report far outweighs any probative value of the Veteran's lay medical opinion as to the etiology of or diagnosis of a current psychiatric disorder.  The May 2013 and July 2013 VA reviewer opinions are essentially consistent with the 2011 VA opinion.  The July 2013 VA opinion notes that, if the Veteran has a current acquired psychiatric disorder which was present in service, it is not possible to determine if the disability was aggravated during service, without speculation.  The July 2013 opinion establishes that, if the Veteran were to identify objective evidence showing the manifestations and severity of psychiatric disorders prior to service entry, or were to become able to provide a reliable history, then it might become possible to make a reasoned determination as to whether a psychiatric disorder present prior to service was incurred in service.  Those factors are not within VA's control on Remand, and Remand is not required to obtain another opinion which might or might not be speculative.  

The competent and probative medical evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD, and establishes that it is unlikely that a currently-diagnosed mood disorder (if any) manifested was incurred or aggravated during or as a result of the Veteran's service.  There is no dispute that the Veteran meets the criteria for personality disorder, alcohol dependence, in remission, or substance abuse, in remission, but the laws governing Veteran's benefits do not authorize an award of service connection for these disorders under the circumstances of this case.  The medical evidence establishes that the Veteran's alcohol and drug dependence are not due to a service-connected acquired psychiatric disorder disability.  

Service connection for a personality disorder, or for alcohol dependence or substance dependence, is not authorized under the circumstances of this case.  The preponderance of the medical evidence establishes that the Veteran does not currently have an acquired psychiatric disorder for which service connection may be granted that was manifested during or incurred as a result of military service.  Since service connection is not in order for an acquired psychiatric disorder as resulting from service, there is no basis for a finding that a service-connected acquired psychiatric disorder caused or aggravated alcohol or substance dependence or increased the severity of a personality disorder.  The Veteran's claim must be denied.

2.  Claims for service connection for multiple disorders

Following the Veteran's July 1980 enlistment in a state Army Reserve National Guard unit, he was ordered to basic training.  During basic training, in October 1980, the Veteran was treated for a sore throat and headache.  During advanced initial treating (AIT) in December 1980, periodic examination disclosed that the Veteran had bleeding gums and dental caries.  In January 1981, the Veteran was treated for a "common cold."  No other relevant evidence is included in the reserve component records.  

In July 1983, the Veteran enlisted in active service.  Examination for induction in July 1983 disclosed that the Veteran had asymptomatic bilateral pes planus.  Soon after induction, the Veteran complained of substernal chest pain.  No etiology for the pain was identified.  In October 1984, the Veteran was treated for a swollen left eye.  In April 1985, the Veteran was hospitalized for cellulitis at the site of a smallpox vaccination.  In August 1985, the Veteran complained of hemorrhoids.  The Veteran admitted constipation.  He reported a prior episode of hemorrhoids two years earlier.  Periodic examination in January 1986 revealed no abnormality, three scars, and a need for dental work.  In April 1986, the Veteran sustained a cut on the forehead and an abrasion to the right hand, apparently inflicted by his girlfriend.  The Veteran again reported chest pain.  Chostochondritis was suspected.  In October 1987, the Veteran was treated with Antabuse.  In January 1988, he jammed his right thumb.  At service separation examination in March 1988, the Veteran reported "occasional" back pain.  

The summary of private surgical treatment at Hennepin County Medical Center in July 1993 reflects that the Veteran reported persistent back pain and spasm since April 1993, when the Veteran fell off of a ladder at home, providing factual evidence against his own claim.   

The Veteran reported that he had been unable to return to his employment in a warehouse because of this pain.  L5-S1 microdiscectomy was performed.  

January 2005 treatment notes reflect that the Veteran sought evaluation for rectal bleeding.  The Veteran reported complaint of bleeding since 2004.  He reported hemorrhoids "as a child," facial reconstruction in 1988 due to a car accident, and a 1991 back surgery.  March 2007 and July 2007 private treatment notes provide no evidence relevant to the claims on appeal.  

Colonoscopy in September 2009 disclosed ulcerative proctitis or Crohn's disease of the last 7 to 10 cm of the rectum, with no evidence of disease above that line.  Above that level, the colon had no signs of disease, and the provider noted that diagnoses of inflammatory bowel disease or regional enteritis or colitis.
 
At the time of treatment in September 2010, while incarcerated, the Veteran reported a history of degenerative joint disease, status post motor vehicle accident, with facial reconstruction and laminectomy/discectomy.

In statements related to this claim, the Veteran contends that he was treated for back pain soon after service discharge, and underwent lumbar laminectomy in 1991.  As described above, the Veteran had no diagnosis of a chronic back disorder, in service.  July 1993 private treatment records reflect that the Veteran complained of persistent low back pain and spasm "since falling off a ladder at home in early April 1993."  The Veteran reported that he had been unable to return to his employment working in a warehouse since that fall.  He underwent L5-S1 hemi-laminectomy with microdiscectomy.  A large, free, fragment disc herniation was identified at the right L5-S1 interspace.  A January 2005 discharge summary from that facility reflects that the Veteran had rectal bleeding in 2005 but was hemodynamically stable.  Laboratory testing of liver function was conducted; there is no information about back pain.

In July 2008, the Veteran sought treatment for a variety of complaints, including head and neck pain, reporting that he had been assaulted with a pipe.  

A private clinical records dated in January 2005 reflects that some abnormalities in liver function were noted. During a period of incarceration, a diagnosis of hepatitis C was assigned in 2008.  The Veteran was started on treatment the examiner stated that the Veteran's report suggested that hepatitis C was actually diagnosed in 2006, but not treated.  

In March 2009, it was determined that the Veteran was not eligible for hepatitis C treatment as he was having extended chemical dependency treatment.  The Veteran also argues that herbicides, asbestos, or other hazardous chemical or allergenic substance caused a disability at issue.  However, the Veteran did not enter active duty until 1983, after the Vietnam War concluded.  There is no official record that herbicides were used by the military or stored at any location to which the Veteran was assigned, after 1983.  

The RO requested that a search for such exposure be made, and the National Personnel Records Center responded that there was no record of exposure to herbicides.  In any event, the Veteran is not seeking service connection for a disability which may be presumed related to herbicides, even where exposure is possible, and no provider has indicated that the Veteran has a claimed disorder as a result of herbicides, asbestos, or any exposure during service.  

a.  Back Pain

The Veteran's service treatment records disclose that he complained of back pain at service separation, but no diagnosis of a chronic back disability was medically assigned in service.  That fact is unfavorable to the claim, since no injury or chronic disability was identified in service.  

The Veteran does not contend that he was treated for a chronic back disability in the year immediately following his service separation.  Thus, a presumption of service connection is not applicable to the claim.  Moreover, the record reflects that the Veteran has reported that he required facial reconstruct in 1988 as the result of a motor vehicle accident in 1988, and that those injuries required him to undergo facial reconstruction.  

The Veteran's contention that his back pain was chronic after service is inconsistent with the 1993 private clinical records related to the lumbar discectomy.  The 1993 records reflect that the Veteran was working in a warehouse prior to a fall from a ladder at home in 1993.  The Veteran has not explained why he was able to perform that employment without seeking medical treatment for back pain, if back pain were present chronically since service.  

The 1993 records do not reflect that the Veteran told the treating provider that back pain began in service or that he had underlying chronic back pain prior to the 1993 fall from a ladder.  The 1993 private treatment records do not reflect that the treating provider identified a back disability other than an acute injury which resulted from the 1993 fall.  The 1993 records are entirely unfavorable to the Veteran's claim.  

The 1993 records are of greater persuasive value than the Veteran's current recollection about his symptoms in 1993, because the history provided by the Veteran at that time was for purposes of treatment; in contrast, the Veteran's current statements are for purposes of monetary benefits.  More than 20 years have elapsed since 1993.  The Veteran has not explained why his current report of his symptoms from 1988 to 1993 would be more accurate than his recollection of those symptoms in 1993.  

The VA examination who conducted in March 2012 discussed the relevant facts in the examination report, and concluded that the Veteran did not incur a current back disability in service.  That opinion is highly persuasive.

The preponderance of the evidence and the most persuasive evidence of record is unfavorable to the claim.  The claim must be denied.

b.  IBS, Crohn's disease, GI complaints

The Veteran's service treatment records reflect that he complained of constipation and hemorrhoids in 1985.  However, the fact that he did not seek treatment again for GI or bowel complaints during the remainder of his service is somewhat contradictory to the Veteran's current contention that he had symptoms in service of Crohn's disease identified in 2005.  

The 1993 records reflect that the providers who treated the Veteran for an acute onset of back pain were not advised that the Veteran had a GI disorder or GI complaints.  If the Veteran had severe GI or bowel symptoms in 1993, the Board would expect that the Veteran would want the provider who was planning to perform a surgical procedure under anesthesia to know about such symptoms.  

The clinical records of the Veteran's incarceration beginning in 2009 reflect that there was no diagnosis of a GI disorder prior to 2005.  In his November 2011 statement, the Veteran contends that IBS was first treated in 1990.  However, the Veteran has not submitted or identified any clinical evidence that supports this contention.  Rather, the clinical evidence reflects that no GI disorder was identified prior to 2005.  

The service treatment records, post-service private records dated in 1993, and post-service records dated in 2004 to 2005 are unfavorable to the claim.  The examiner who conducted February 2011 VA examination that no current GI disability, to include IBS, Crohn's disease, abdominal pain, or uncontrollable bowel movements, arose during or as a result of the Veteran's service or as a result of constipation or hemorrhoids noted in service.  This opinion is detailed and highly persuasive.  

The Veteran has not submitted or identified any favorable evidence other than his own assertion that a bowel disability was present chronically after service.  In this case, the Board finds that an opinion as to onset and etiology of a complex disorder such as IBS or Crohn's disease is a complex medical judgment which may not be accurately provided through lay observation.  The Veteran has not submitted r identified any favorable evidence other than his own statements.  The preponderance of the persuasive and competent evidence is against the claim.  

c.  Sleep disorder

The Veteran contends that he developed difficulty sleeping in service because of incidents that occurred in service and because of worry.  The Veteran has not submitted or identified any evidence which establishes that a medical provider has assigned a medical diagnosis of a sleep disorder.  The Board has addressed this claim within the context of the Veteran's claim for Crohn's disease but has also considered it in terms of a separate disability in light of the fact that it is unclear how this issue is being raised.  

The Veteran contends that he must have a sleep disorder because his medical providers have prescribed a medication to help him sleep.  The Board acknowledges that VA medication lists are consistent with the Veteran's statement that a medication is prescribed to help him sleep.  See Active Outpatient Medications Lists.   

The Veteran has not explained why the fact that medication is prescribed "for sleep" means that he has a sleep disorder, nor has he explained why the claim for service connection for a "sleep disorder" is not encompassed by the discussion of difficulty sleeping in the VA psychiatric examinations.  The medical evidence of record does not include a medical diagnosis of a "sleep disorder."  Some form of organic sleep disorder is clearly not indicated. 

The Board finds that determination of whether a "sleep disorder" is present is a complex determination, for which competent expert medical opinion is required.  The Veteran's contention that the fact that he needs medication to help him sleep is equivalent to a diagnosis of a "sleep disorder" is not supported by a medical treatment note or opinion.  The Veteran contends that a sleep disorder, if present, may be accurately diagnosed and evaluation separate from all other disabilities present may be assigned.  The only evidence favorable to the Veteran's claim for service connection for a sleep disorder is the contention by the Veteran that his sleep disorder is a separate disability.  Under the circumstance of the complex medical facts in this case, the Board finds that the Veteran's lay assertion is not sufficiently competent and probative to establish that a "sleep disorder" which is separate from all other disorders of record.  

d.  Joint disability

The Veteran asserts that his joint disability, manifested by swollen joints, is a symptom of Crohn's disease, which would only provide the basis to deny this claim as service connection for Crohn's disease has been denied. 

The service treatment records do not shown that swollen joints or Crohn's disease were identified in service or within an applicable presumptive period.  There is no clinical record associated with the claims file which reflects that "swollen joints" were described by a medical provider or medically diagnosed prior to 2005, nor does the Veteran so contend.  The Board has considered the Veteran's contention that swollen joints are a manifestation of Crohn's disease.  However, as detailed above, the criteria for service connection for Crohn's disease or other GI complaint are not met.  Therefore, the claim for service connection for a joint disorder on the basis that it is secondary to or a manifestation of a GI disability must fail.  

e.  Hepatitis C

The Veteran contends that he incurred hepatitis C in service because he was forced to donate blood to the Red Cross or because he was immunized via air gun injection.  The service treatment records contain no diagnosis of hepatitis C.  Rather, the record discloses that the Veteran's initial hepatitis C diagnosis was in 2005.  

In his responses to the "Risk Factors for Hepatitis Questionnaire," received in February 2011, the Veteran denied intranasal cocaine use or high-risk sexual activity; he noted that he underwent surgery in 1991.  The record discloses that the Veteran underwent facial reconstruction, possibly in 1988, although the Veteran has provided varying information as to the date of that surgery.  There is no specific information as to whether the Veteran required a blood transfusion or blood products during that surgery.  

Although the Veteran denied intranasal cocaine use in his February 2011 statement, the clinical records disclose that the Veteran previously reported to healthcare providers that he did "snort" cocaine at times.  The private clinical records dated from 1995 to 2005 reflect that he was seen in a private emergency department on several occasions for disorderly conduct, lacerations, stab wounds, violent behavior, including transport to the emergency treatment by police.  See, e.g., July 1998 private emergency treatment record; October 1998 Prodigal House discharge summary.  This is a clear risk factor for this disability, particularly the stab wounds.    

Hepatitis C was diagnosed in January 2005.  There is no specific medical opinion concerning the likely date of onset or etiology.  However, the clinical records reflect that the Veteran received private inpatient and outpatient treatment prior to January 2005, including in substance and drug abuse treatment programs prior to diagnosis of hepatitis C in January 2005.  The blood supply has been monitored for hepatitis C since 1992.  

The Veteran's responses to the hepatitis C risk questionnaire, which reflect that the only post-service risk factor disclosed by the Veteran was post-service surgery prior to 1992.  However, the record as a whole establishes that the Veteran's risk questionnaire responses were inaccurate and incomplete.  

Private treatment records dated in 2005 reflect that the providers discussed the Veteran's primary risk factors for contracting hepatitis C as his history of polysubstance abuse, which is fully supported by the evidence of record, making is unlikely the result of service.  

The providers considered whether the Veteran's GI symptoms, diagnosed as ulcerative proctitis at that time, could have been a risk factor for hepatitis C, but concluded that etiology was not likely.  The treating provider who saw the Veteran in April 2005 noted that the Veteran had been clean and sober for several months, and "would possibly qualify" as a candidate for definitive hepatitis C therapy.  

The Veteran's intake history for Department of Corrections reflects that the Veteran disclosed chemical abuse.  See November 2008 Admission Mental Health Screening.  The Veteran was evaluated for eligibility for hepatitis C treatment during incarceration, but was determined to be ineligible because of his untreated chemical dependency.  

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection was should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C.  FL 04-13.  

As noted in the discussion above, objective psychometric testing establishes that the Veteran is an inaccurate historian.  The record also establishes that, although the Veteran disclosed his history of polysubstance abuse to providers prior to the claim on appeal, the Veteran had been less candid in his responses during the claim on appeal.  It would be fruitless to obtain VA opinion based on history provided by the Veteran where the Veteran has demonstrated that he may provide a history which is less accurate than the evidence of record.  This is clearly shown by the examinations cited above.    

Notwithstanding the problems in the Veteran's statements as a whole, the Board has considered the real issue of whether it is at least as likely as not that this problem was caused by the Veteran's service.  As it stands, the Board finds that the Veteran's assertion that he incurred hepatitis C during blood donations or air gun immunizations in service lack some credibility, in light of the private treatment records which document post-service polysubstance abuse, including intranasal and crack cocaine use, and direct transmission risks, among other post-service risks of hepatitis C demonstrated by the facts in this case.  In any event, even if the Board assumes the events cited by the Veteran occurred, the Board finds it more likely that it was his drug abuse the caused this problem.  

The Board does not suggest that the medical records demonstrate that it is "impossible" that the Veteran incurred hepatitis C in service.  Rather, the private medical assessment simply demonstrate that the providers considered the Veteran's drug use the reason the Veteran has this disability.  While it is biologically plausible that the Veteran contracted hepatitis C in service, the record demonstrates that in-service incurrence of hepatitis is less than likely (less than a 50 percent chance, based on the facts of this case).

The Veteran's theories regarding in-service onset due to blood donation or air gun immunizations, as outlined above, are not found to provide a basis to grant this claim on the facts of this case.  The Veteran's suggestion that air gun immunization caused hepatitis C in his case does not constitute competent evidence.  Although a lay person is competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issue in this case, namely the likely etiology of the Veteran's hepatitis C, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, the Veteran's assertions in this regard do not constitute competent evidence upon which the Board may rely.

The record contains no competent medical evidence linking the Veteran's hepatitis C, diagnosed in 2005, to his service, which ended in 1988.  The Veteran does not contend that any provider has advised him that he incurred hepatitis C in service.  The Veteran himself has acknowledged post-service surgery prior to 1992 and many years of post-service substance abuse.  Due to the lack of competent evidence of a nexus between the Veteran's current hepatitis C and his service, service connection for hepatitis C is denied.  

f.  Bilateral foot disability (pes planus)

The Veteran's 1983 examination for entry into active service reflects that bilateral pes planus, asymptomatic, was present.  Where a disability is noted on entrance into active service, a claim for service connection may only be based on a finding that the disability present on entry was aggravated in service.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-1 (1995).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Temporary exacerbation of symptoms is not defined as "aggravation" for VA purposes.  

The service treatment records establish that the Veteran did not seek treatment for an increase in symptoms of foot disability in service.  The Veteran does not allege that he was treated for symptoms of foot disability proximate to his 1988 service discharge.  The clinical records associated with the physical and electronic claims files document no treatment of foot disability during the first two decades following the Veteran's service, which would not support such a claim.  The Veteran does not allege, and the medical evidence does not suggest, that the Veteran underwent any permanent increase in foot disability during or as a result of his service.

It is possible that the Veteran is attempting to argue that foot disability was incurred or aggravated during reserve service.  However, by law, service connection is not authorized, for purposes of veterans' benefits, for disability which arises during reserve component service unless the Veteran was disabled during the reserve component service.  38 U.S.C.A. § 101(22)-(24).  In this case, there is no evidence that the Veteran had symptoms of foot disability during any period of reserve service.  There is no medical evidence, or even a clear lay allegation, that the Veteran was disabled by a foot disability at any time while he was performing reserve service.  It would be fruitless to remand the claim for an attempt to obtain evidence of foot disability during reserve service, since the records of subsequent active service already associated with the claims file would be sufficient to contradict any such evidence or allegation, if obtained.  

3.  Claim for TDIU

Currently, the Veteran has been granted service connection for tinnitus, evaluated as 10 percent disabling.  Service connection is not in effect for any other disability.  The Veteran does not contend that his tinnitus is disabling.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience is limited primarily to manual labor employment; he was last employed as a general laborer, in an unskilled capacity, according to the SSA records.  SSA concluded that the Veteran had the residual functional capacity to perform sedentary work.  The Veteran himself does not contend that his service-connected tinnitus impairs his ability to perform sedentary work.  

The Veteran contends that he is unable to work as a result of a psychiatric disorder, chronic low back pain, also claimed as degenerative disc disease (DDD), irritable bowel syndrome (IBS) (also claimed as inflammatory bowel syndrome, intestinal disorder and infections, abdominal pain, constipation, gastritis, diarrhea, internal bleeding, and uncontrollable bowl movements), Crohn's disease, to include as due to exposure to herbicides, a sleep disorder, swollen joints (including as a joint disability), hepatitis C, and a bilateral foot disability (pes planus).  SSA found the Veteran unemployable on the basis of all disabilities present, but did not address the effect of tinnitus.  SSA did not discuss the Veteran's tinnitus.  

There is no medical evidence or lay allegation that tinnitus alone results in the Veteran's inability to obtain or retain a substantially gainful occupation.  Nevertheless, the Board must consider on an extraschedular basis whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability, even though he fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a).  

The Veteran himself does not contend that he is unemployable as a result of tinnitus, nor does the evidence suggest that the Veteran's tinnitus results in an unusual or exceptional disability picture warranting a finding of unemployability.  There is no competent medical evidence that the Veteran is unable to obtain and/or maintain substantially gainful employment due to service-connected tinnitus.  Although the Board does not dispute that he experiences impairment due to his service-connected tinnitus, all factors of disability due to tinnitus are adequately reflected by the current schedular rating of 10 percent.   Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU based on service-connected tinnitus disability, nor is there any evidence which warrants remand for further development of entitlement to TDIU based on tinnitus.  The criteria for TDIU on an extraschedular basis are not met.  

Duties to notify and assist the Veteran

VA issued October 2010 and December 2010 letters that that advised the Veteran of the criteria for service connection for each claim on appeal.  The letters notified the Veteran of the criteria used in assigning an effective date and a disability rating if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel Records Center (NPRC) provided the Veteran's active service treatment records and personnel records.  A state Adjutant General provided reserve service records.  NPRC was asked for additional records, for verification of a service period prior to 1980, and for information regarding exposure to herbicides.  NPRC was unable to locate additional records for the Veteran.  

The Veteran's representative argues that additional records for the period from 1980 to 1985 should be sought from Silas B. Hayes Hospital, Fort Ord, California, because the Veteran has indicated that he was treated there, apparently during reserve service, prior to his entry into active service.  There is no indication, however, that there are missing service treatment records for the Veteran's period of active duty which began in July 1983.  As noted above, the Veteran is not an accurate historian of his disabilities.  The Board finds that such records, based on the problems with the Veteran's statements, simply do not exist.  The Veteran's own prior statements during treatment for other problems clearly supports this finding.  The Veteran own statements at many points in this record provide highly probative factual evidence against his own claims.  

In any event, the Veteran's period of reserve service preceded his active service.  It would be fruitless to attempt to obtain records to support the Veteran's claims for service connection for a personality disorder, alcohol dependence, or substance abuse, when service connection for those disorders is precluded by law.  It would be fruitless to seek records to show that the Veteran incurred a stressor in service or was treated for a psychiatric disorder in service where the medical evidence reflects that diagnosed psychiatric disorders are attributable to post-service occurrences.  

Evidence of treatment of a back disorder, GI disorder, or swollen joints during reserve service would not result in a more favorable outcome for the Veteran, since the post-service etiology of those disabilities is established.  It would be fruitless to seek reserve service records regarding a claimed foot disorder, even if the Board assumed such records exists (which it does not) where those records cannot serve to substantiate permanent aggravation after the Veteran's 1988 service separation.  There is no reasonable possibility that reserve service records prior to July 1983 would assist the Veteran to establish entitlement to service connection for any disorder on appeal, and Remand is not required.  There is highly significant evidence in this case against all of the Veteran's claims.  

The Veteran was afforded VA psychiatric, GI, and back examination.  The Veteran provided no post-service evidence of treatment of or symptoms of a foot disability or pes planus, so no VA examination as to that disability is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Similarly, the evidence in the post-service records, in light of VA administrative policies and procedures, demonstrates that no VA examination regarding the etiology of hepatitis C is required.  The Veteran and his representative have not identified any deficiency in an examination report or any circumstance in which additional development of the medical evidence could alter the outcome of a claim on appeal.  

VA made reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  The duty to assist has been met.  


ORDER

The appeal for service connection for a psychiatric disorder or an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, alcohol dependence, a mood disorder, an adjustment disorder, or PTSD is denied.  

The appeal for service connection for chronic low back pain, also claimed as degenerative disc disease (DDD), irritable bowel syndrome (IBS) (also claimed as inflammatory bowel syndrome, intestinal disorder and infections, abdominal pain, constipation, gastritis, diarrhea, internal bleeding, and uncontrollable bowl movements), Crohn's disease, to include as due to exposure to herbicides, a sleep disorder, joint disability, hepatitis C, and a bilateral foot disability (pes planus), is denied.  

The appeal for TDIU is denied.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


